Citation Nr: 0507438	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1977 
to November 1984, with subsequent service in the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

When the case was most recently before the Board in July 
2003, some of the issues on appeal were decided while the 
issue of entitlement to a compensable evaluation for allergic 
rhinitis with sinusitis was remanded for further RO action.  
While the case was in remand status, the RO separately rated 
the veteran's sinusitis and rhinitis, assigned a 30 percent 
evaluation for the sinusitis from the effective date of 
service connection, and assigned a noncompensable evaluation 
for allergic rhinitis from the effective date of service 
connection.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 1999. A transcript of that 
hearing has been associated with the claims folders.


FINDING OF FACT

In a statement received in June 2004, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that she wished to withdraw her appeal for higher 
initial ratings for sinusitis and allergic rhinitis.





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
issues of entitlement to higher initial evaluations for 
allergic rhinitis and sinusitis have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2003).

In a decision of May 2004, a decision review officer 
separately evaluated the veteran's sinusitis and rhinitis, 
granted a 30 percent evaluation for sinusitis from the 
effective date of service connection, and assigned a 
noncompensable evaluation for allergic rhinitis from the 
effective date of service connection.

In a written statement of June 2004 statement, the veteran 
indicated her satisfaction with the assigned 30 percent 
rating for sinusitis, and her desire to withdraw her appeal 
for higher initial evaluations for sinusitis and allergic 
rhinitis.  In light of the veteran's withdrawal of her appeal 
with respect to these issues, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the appeal will be dismissed.

ORDER

The appeal for a higher initial evaluation for sinusitis and 
for an initial compensable evaluation for allergic rhinitis 
is dismissed.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


